Citation Nr: 0839031	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-05 776	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cervical spine disability, 
and, if so, whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from July 1974 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Jurisdiction over the case was transferred to 
the RO in Houston, Texas, in January 2008.  

The veteran failed, without explanation, to report for his 
videoconference hearing before a Veterans Law Judge (VLJ) 
scheduled for October 2008; he previously agreed to accept a 
videoconference hearing in lieu of an in-person hearing 
before a VLJ.  His request for a Board hearing therefore is 
considered withdrawn.

In August 2008, the veteran indicated that he continued "to 
assert a service connection as to [his] ongoing back 
problems-both cervical and otherwise."  The matter of 
service connection for low and mid-back disability therefore 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A December 2002 rating decision denied service connection 
for cervical spine disability; the veteran was advised of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.

2.  The evidence received since the December 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran's cervical spine disability did not originate 
in service or until decades thereafter, and it is not 
otherwise related to service.





CONCLUSIONS OF LAW

1.  The evidence received since the December 2002 rating 
decision is new and material, and the claim of service 
connection for cervical spine disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

2.  The veteran does not have cervical spine disability which 
is the result of a disease or injury incurred in or 
aggravated by active duty, nor may such a disorder be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, and prior to the adjudication of the 
veteran's claim, VA collectively provided him with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in May 2004, July 2004, and March 2006 
correspondences; the latter correspondence addressed the 
information and evidence necessary to establish an initial 
disability rating and effective date in the event the 
veteran's claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
veteran at one point asserted that he could obtain statements 
from former coworkers to corroborate his contention that he 
would seek treatment through the years for neck problems.  
The veteran indicated, however, that he would not submit such 
statements because he believed VA would not find the 
statements to be probative.  The Board points out that the 
July 2004 notice letter in particular advised the veteran 
that he could submit such lay evidence of symptomatology in 
support of his claim.  The Board finds that a reasonable 
person reading the referenced correspondence would understand 
that VA will consider such lay evidence in the adjudication 
of the claim.  The actual weight to be assigned such evidence 
is another matter, and one which is dependent on the record 
as a whole.  The Board points out that 38 U.S.C.A. § 5103(a) 
does not require VA to make a preadjudicatory adjudication 
concerning the probative value of any particular piece of 
evidence.  The veteran's decision to refrain from submitting 
any statements from coworkers in this case is not due to a 
notice deficiency on VA's part.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO, provided by the veteran himself, or 
determined (either from responses by the particular provider, 
or from the veteran) to no longer exist.  In this regard the 
Board notes that the veteran believes his service treatment 
records have been tampered with, in that they do not document 
occasions in which he sought treatment for neck problems, and 
do contain two entries he believes belong to another veteran.  
As to the latter observation, he explains that in relying on 
his memory of events occurring more than 25 years ago, he 
does not recall the incidents reflected in those treatment 
entries (namely, a right elbow injury in March 1976 following 
a motorcycle accident, and a left great toe injury in August 
1976 while swimming).  The Board has reviewed the service 
treatment records, and finds no indication that they are 
incomplete, or that the records have otherwise been altered.  
In reviewing the two entries mentioned by the veteran, the 
Board points out that the entries are on separate pages, and 
are located between other entries the accuracy of which the 
veteran does not dispute.  There is otherwise no indication 
that the entries were incorrectly entered, and the Board 
again notes that the veteran is relying on his memory of 
apparently minor injuries occurring 25 years ago.

Moreover, even assuming that the entries were incorrectly 
entered into his service treatment records, this does not 
reasonably imply that treatment entries for the veteran's 
neck complaints were entered into another soldier's records.  
The absence of any mention of treatment for cervical spine 
problems in service are more indicative, in the Board's 
opinion, of the lack of any such problems, than that the 
treatment records themselves are incomplete.  This is 
particularly true given the lapse of time (in this case, 
decades) between service and the veteran's first claim for 
neck problems.  

In short, the Board finds that there is no persuasive 
evidence that the veteran's service treatment records are in 
any manner incomplete.

The record also reflects that the veteran was afforded a VA 
examination addressing the etiology of the disorder at issue.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

In this case, service connection for cervical spine 
disability was denied in an unappealed December 2002 rating 
decision.  The veteran was provided with notice of that 
decision in January 2003.  Although in November 2003 he 
reported a new address, the record reflects that the January 
2003 notice letter was sent to his last known address at the 
time, and the veteran does not contend that he failed to 
receive the correspondence.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence previously considered at the time of the 
December 2002 rating decision included service medical 
records which are silent for any reference to neck or 
cervical spine complaints, other than for sore throats and 
cervical adenopathy associated with the flu, pharyngitis, and 
upper respiratory infections.  In September 1976 he was 
treated for bilateral shoulder and arm pain, which was more 
prominent with typing; he was diagnosed as having muscle 
spasms, and the entry does not refer to any neck findings.  
He was treated for furuncolosis versus ingrown hair on the 
neck in April 1977.  The service records document the 
presence of muscle strain affecting the lumbar and thoracic 
spines from a lifting injury, with increased pain on forward 
flexion of the neck.  The report of his examination for 
discharge is silent for any reference to cervical spine 
complaints or findings.

The evidence previously considered also included VA and 
private treatment records for the period from May 1993 to 
July 2002.  The private records show that the veteran 
presented in 1993 with a one-year history of neck pain 
following a motor vehicle accident (MVA).  Diagnostic studies 
revealed degenerative changes in the cervical spine 
compatible with spondylosis and a herniated disc.  He 
underwent a cervical discectomy at C6-C7 and foraminotomies 
at C5-C6 and C6-C7 in July 1993.  Subsequent records show the 
presence of degenerative disc disease in the cervical spine.  
In August 2001 he underwent a two-level anterior cervical 
discectomy and fusion.  The VA records show that beginning in 
2000, the veteran was noted to have had a history of cervical 
discectomy and fusion around 1993, with current cervical 
spine disorders including cervical radiculopathy.  Diagnostic 
studies in 2001 showed neural foraminal and central canal 
stenosis of the cervical spine, and the veteran was noted to 
have degenerative joint disease of the spine.  Subsequent 
treatment notes document care for cervical spine problems, 
but do not address the etiology of any cervical spine 
disorder.  

Pertinent evidence received since the December 2002 rating 
decision includes the veteran's statements in which he 
contends that the service treatment records in fact document 
neck problems in service, and that he has experienced neck 
problems since service.  He contends that he was treated for 
neck problems by a private physician beginning in 1978, but 
that the referenced doctor no longer possessed any records 
for the veteran.

The evidence added to the record also includes VA and private 
medical records for April 2002 to July 2008.  The records 
document treatment for cervical spine complaints he reported 
having for many years, with diagnoses including degenerative 
joint disease of the cervical spine.  None of the records 
address the etiology of the disability.

The newly submitted evidence lastly includes the report of a 
February 2008 VA examination.  The examiner noted that the 
veteran underwent cervical spine surgery in 1993 following a 
motor vehicle accident earlier that year.  He noted that the 
veteran later developed increasing symptoms of numbness, 
tingling, and weakness in the arms.  The examiner reviewed 
the service treatment records and observed that the entries 
regarding thoracic pain with forward movement of the cervical 
spine (the entries the veteran believes shows the presence of 
cervical spine disability in service) would be a common 
finding with acute thoracic spine problems, and that there 
was nothing in those records suggesting the presence of an 
actual cervical spine disorder.  After examining the veteran 
the examiner concluded that the current cervical spine 
disorder was not incurred in or aggravated by service.

Presuming the credibility of the veteran's statements for the 
purpose of reopening the claim, the Board finds the veteran's 
statements concerning the continuity of neck symptoms 
experienced since service to be clearly new and material.  
Accordingly, the veteran's claim is reopened.

Turning to the merits of the claim, although service 
treatment records note that the veteran experienced thoracic 
spine pain with flexion of the neck, the service records are 
silent for any actual complaints or findings regarding the 
cervical spine.  The February 2008 examiner explained that 
the pain with neck flexion was consistent with a thoracic 
spine disorder because of the muscles manipulated with neck 
motion.  The only other references to problems involving the 
neck in service consist of conditions which do not reflect 
the presence of a cervical spine disorder.  Rather, the 
service treatment records show neck complaints from acute 
infectious processes or skin problems, as opposed to an 
orthopedic or neurologic neck disorder.

Moreover, there is no post-service evidence of cervical spine 
disability until more than a decade after service, and 
following injury from a motor vehicle accident.  Although the 
veteran's observations of his symptoms in service and 
thereafter are presumed credible for the purpose of reopening 
his claim, his observations are not entitled to any such 
presumption when his claim is considered on the merits.  The 
Board finds his account of symptoms in service through 1993 
to lack credibility in light of the absence of any 
contemporaneous evidence of such neck complaints, 
particularly given that when he finally sought treatment, he 
did not report any history of neck problems prior to his MVA.  
See generally, Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Compare Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).

Most importantly, the veteran's medical records and 
statements were considered by a VA examiner, who in February 
2008 concluded that the service treatment records did not 
suggest the presence of cervical spine disability, and that 
the veteran's current cervical spine disorder was not related 
to his period of service.  The only other opinion on file 
addressing the etiology of the disorder at issue is that of 
the veteran himself.  As a layperson, however, his opinion as 
to matters of medical causation are not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  As already discussed, to the extent the 
veteran instead is simply reporting his observations of 
symptoms through the years prior to 1993, the Board finds his 
account to lack credibility.

In short, there is no competent and credible evidence of 
cervical spine disability in service or until many years 
after service, and no competent opinion linking any current 
cervical spine disorder to service.  The only competent 
opinion on file addressing the etiology of the disorder at 
issue is against the claim. 
As the preponderance of the evidence is against the claim, 
the claim must be denied. 

The Board notes that the RO, in the December 2004 statement 
of the case, reopened the claim.  The veteran consequently 
has not been prejudiced by the Board's consideration of the 
underlying claim on the merits.


ORDER

New and material evidence having been received, reopening of 
the claim of service connection for cervical spine disability 
is granted.  

Entitlement to service connection for cervical spine 
disability is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


